OPINION
HATHAWAY, Judge.
Appellant was found guilty by a jury of arson of an occupied structure, an offense of a dangerous nature. A mitigated sentence of seven years’ imprisonment was imposed. This appeal has been processed in compliance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Appellant has filed a supplemental brief in which he contends that his incarceration is punishing his family because he cannot support them.
The only arguable issue presented by counsel is that the trial court erred in submitting to the jury that “fire” could qualify as a dangerous instrument under A.R.S. § 13-604(G). However, A.R.S. § 13-105(7), as amended, defines “dangerous instrument” as “anything that under the circumstances in which it is used, attempted to be used or threatened to be used is readily capable of causing death or serious physical injury.” A fire falls within the statutory definition and therefore the trial court did not err in submitting the allegation of dangerousness to the jury.
The record discloses no fundamental error.
Affirmed.
HOWARD, C.J., and BIRDSALL, J., concur.